     Case 1:19-cv-01072-DAD-JLT Document 16 Filed 07/22/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    PAUL NIVARD BEATON,                              Case No. 1:19-cv-01072-DAD-JLT (PC)

12                        Plaintiff,                   ORDER DENYING PLAINTIFF’S
                                                       MOTION FOR MISCELLANEOUS
13            v.                                       RELIEF

14    STATE OF CALIFORNIA, et al.,                     (Doc. 15)

15                        Defendants.
16

17          On July 21, 2020, the Court adopted the findings and recommendations and dismissed this

18   case. (Doc. 13.) The Clerk’s Office served the order of dismissal by mail on the same day. The

19   same day, Plaintiff filed a motion, dated July 13, 2020, “requesting to know where the court sent

20   the U.S. district judge dismissal of this case since” reporting that he had not received the order.

21   (Doc. 15.) Plaintiff also seeks an extension of time to file a notice of appeal. (See id. at 1.)

22          Because Plaintiff submitted his motion prematurely—before his case was dismissed and

23   before the Court served the order of dismissal—the Court DENIES Plaintiff’s motion as

24   premature.

25
     IT IS SO ORDERED.
26
27      Dated:     July 21, 2020                                   /s/ Jennifer L. Thurston
                                                          UNITED STATES MAGISTRATE JUDGE
28
     Case 1:19-cv-01072-DAD-JLT Document 16 Filed 07/22/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                           2
